Per Curiam :
The first count of the indictment charges appellant with selling spirituous, vinous, malt, or brewed liquors, etc., in the borough of Conneautville, contrary to the act of April 9, 1869, entitled “ An Act to prohibit the issuing of licenses to sell spirituous, vinous, malt, or brewed liquors in the boroughs of Conneautville and Spring, in the county of Crawford.” That count is framed under the section of said act which imposes for the second offence imprisonment not exceeding three months, in addition to fine. The second count charges him with selling without a license, contrary to the act of assembly in such cases made and provided. At the trial, a nolle prosequi was entered by leave of court on the first count, and appellant, having been convicted on the second count, was sentenced, under the fifteenth section of the act of 1887, to pay a fine of $500, and undergo imprisonment for three months.
The second section of the act of 1869, under which the first count was framed, is clearly unconstitutional, because it offends against the amendment of 1864, prohibiting the passage of any bill containing more than one subject, which shall be clearly expressed in its title. The only subject expressed in the title of the act referred to is prohibiting the issuing of licenses in the two boroughs named therein, and to that the first section expressly relates; but there is nothing in the title to give notice of such legislation as we find in the second section. It follows, therefore, that, while the first section of the act is constitutional, the second is not. It is unnecessary to discuss the question, because the principle involved was considered and decided in Hatfield v. Commonwealth, 120 Pa. 395.
The first count having been disposed of by the nolle prosequi, ■the conviction and sentence- on the second count were clearly right. In obedience to the inhibition of the act of 1869 no •licenses were issued to any one in the borough of Conneaut■ville, and the appellant, having sold within the limits of that borough without license, as was clearly shown by the evidence, became amenable to the general law of 1887. There is nothing •in the record that requires a reversal of the judgment.
Judgment affirmed